DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16,18,  19, 28 29,  and 31  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falguier et al US Patent Application 2016/0226334.
Falguier et al  discloses in figure 1a,  a motor vehicle comprising a  power block 100 (i.e.  a first region ) suitable for a feedthrough of at least one bus bar 104; and a  filtering block 200 (i.e. a second region)  in which a capacitor  204  (per claim 19) (i.e.  at least one discrete device)  is arranged, wherein the power  block and the  filter  block are separated from one another by  air flow (i.e. a cooling region)  thermally decoupling the power block from the filtering  block , and  wherein the cooling region is filled with air. (paragraph [0077])
 
With regard to claims 18 and 31,  the cooling region comprises  electrical insulators  (105 106 106’) which are made  a plastics material.  (paragraph [0130])
With regards to claim 28,  the motor  vehicle  comprises the busbar arranged in the  power  block .
 With regards to claim 29, the mother vehicle comprises a filtering block.



Allowable Subject Matter
Claims 32-34 are allowed.
Claims   20-27  and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   With regards to claims 20 and 32, the prior art does not disclose or fairly teach  in the first region, at least one inductor is arranged which encloses the at least one bus bar when the at least one bus bar is fed through the first region.  With regards to claims 21-27, 33 and 34, the prior art does not disclose or fairly teach the first region comprises a tube extending through the first region and being suitable for accommodating the at least one bus bar.    With regards to claim 29, the prior art does not disclose or fairly teach   the component being an EMC filter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 30, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843